Tompkins Financial 8-K Exhibit 99.1 For more information contact: Stephen S. Romaine, President & CEO Francis M. Fetsko, CFO Tompkins Financial Corporation 607.273.3210 For Immediate Release Wednesday, July 20, 2011 Tompkins Financial Corporation Reports Record Earnings and Increased Dividend ITHACA, NY – Tompkins Financial Corporation (TMP–NYSE Amex) Tompkins Financial Corporation reported record net income of $9.4 million for the second quarter of 2011, an increase of 4.1% over the $9.0 million reported for the same period in 2010.Diluted earnings per share were $0.85 for the second quarter of 2011, a 2.4% increase over the $0.83 reported for the second quarter of 2010. For the six months ended June 30, 2011, net income was $18.2 million compared to $17.4 million for the same period prior year.Diluted earnings per share totaled $1.65 for the first six months of 2011, an increase of 2.5% over the $1.61 reported for the first six months of 2010. Selected highlights for the second quarter and year-to-date period included: § Diluted earnings per share as of June 30, 2011, reflect the best quarter and year-to-date results in Company history. § The Company’s board of directors approved a cash dividend of $0.36 per share to be paid in the third quarter of 2011, a 5.9% increase from the immediately preceding quarter.The increase follows a trend of 22 consecutive years of increases in annual cash dividends paid to shareholders through the 2010 calendar year. § Total revenue was $40.0 million for the second quarter of 2011 and $80.0 million for the first six months of 2011, up 1.3% and 1.6%, respectively, over the same periods in 2010. § Total loans were $1.9 billion at June 30, 2011, up $20.4 million or 1.1% from June 30, 2010. § Total deposits were $2.6 billion at quarter end, up 4.5% from the same period in 2010.Noninterest-bearing deposits totaled $536.3 million at June 30, 2011, an increase of 13.1% over the same period in 2010. § The net interest margin for the second quarter of 2011 was 3.77%, compared to 3.78% for the first quarter of 2011, and 3.91% for the second quarter of 2010.Despite the decline in net interest margin over the past 12 months, net interest income of $28.0 million for the second quarter of 2011 was down less than 1.0% when compared to the same quarter last year.Growth in earning assets, primarily in the securities portfolio, helped mitigate the earnings impact of the decline in margin. § Noninterest income was up 6.0% for the quarter and up 8.2% for the year-to-date period.Fee income from investment services, insurance, and card services were all up for both the quarter and year-to-date periods, while service charges on deposit accounts declined.The lower level of service charges on deposit accounts was impacted by regulatory changes that went into effect in the third quarter of 2010. § Noninterest expense for the second quarter of 2011 was $25.2 million, up 2.6% over the same period prior year. Noninterest expense for the year-to-date period was $50.4 million, an increase of 2.8% over the first six months of 2010. § Favorable trends in net charge-offs and nonperforming assets contributed to a decline in the provision for loan and lease losses from $1.4 million in the second quarter of 2010, to $1.0 million in the second quarter of 2011. § Nonperforming assets declined for the third consecutive quarter, although nonperforming assets levels remain above the totals reported at June 30, 2010. The ratio of nonperforming assets to total assets of 1.30% at June 30, 2011, continues to be well below the most recent peer averages published by the Federal Reserve.The Company continues to receive regular payments on over 60% of loan balances that we categorize as nonperforming. § Net charge-offs declined for the second consecutive quarter.Although net charge-offs for the quarter of $679,000 are up over the $244,000 recorded for the same quarter last year, they remain well below the most recent peer averages published by the Federal Reserve. § The Company’s allowance for loan and lease losses totaled $28.4 million at June 30, 2011, which represented 1.48% of total loans, compared to $27.8 million and 1.46% at December 31, 2010, and $26.5 million and 1.40% at June 30, 2010.The allowance for loan and lease losses coverage of nonperforming loans improved during the most recent quarter to 69.23% up from 61.46% at December 31, 2010, and 68.61% at June 30, 2010. § Capital levels showed continued growth during the quarter and ratios remain well above the regulatory well capitalized minimums.Tier 1 capital as a percentage of average assets was 8.39%; and the ratio of total capital to risk-weighted assets was 13.98%.These ratios are up from 8.02% and 13.42%, respectively at December 31, 2010. Stephen S. Romaine, President and CEO stated, “We are pleased to report that Tompkins Financial has achieved record financial performance through the first half of 2011. We are proud of this achievement as well as our improving asset quality trends. This performance during these trying economic times shows the strength of our brand of community banking.” Tompkins Financial Corporation operates 45 banking offices in the New York State markets served by the Company's three community banks - Tompkins Trust Company, The Bank of Castile, and Mahopac National Bank, insurance through Tompkins Insurance Agencies, Inc. and wealth management through Tompkins Financial Advisors. "Safe Harbor" Statement under the Private Securities Litigation Reform of 1995: This press release may include forward-looking statements with respect to revenue sources, growth, market risk, and corporate objectives. The Company assumes no duty, and specifically disclaims any obligation, to update forward-looking statements, and cautions that these statements are subject to numerous assumptions, risks, and uncertainties, all of which could change over time. Actual results could differ materially from forward-looking statements. 1 Federal Reserve peer ratio as of March 31, 2011, includes banks and bank holding companies with consolidated assets between $3 billion and $10 billion. TOMPKINS FINANCIAL CORPORATION CONDENSED CONSOLIDATED STATEMENTS OF CONDITION (In thousands, except share and per share data) (Unaudited) As of As of ASSETS 06/30/2011 12/31/2010 Cash and noninterest bearing balances due from banks $ $ Interest bearing balances due from banks Money market funds Cash and Cash Equivalents Trading securities, at fair value Available-for-sale securities, at fair value Held-to-maturity securities, fair value of $30,439 at June 30, 2011, and $56,064 at December 31, 2010 Loans and leases, net of unearned income and deferred costs and fees Less:Allowance for loan and lease losses Net Loans and Leases Federal Home Loan Bank stock and Federal Reserve Bank stock Bank premises and equipment, net Corporate owned life insurance Goodwill Other intangible assets, net Accrued interest and other assets Total Assets $ $ LIABILITIES Deposits: Interest bearing: Checking, savings and money market Time Noninterest bearing Total Deposits Federal funds purchased and securities sold under agreements to repurchase Other borrowings, including certain amounts at fair value of $11,656 at June 30, 2011 and $11,629 at December 31, 2010 Trust preferred debentures Other liabilities Total Liabilities $ $ EQUITY Tompkins Financial Corporation shareholders' equity: Common Stock - par value $.10 per share: Authorized 25,000,000 shares; Issued: 11,087,804 at June 30, 2011; and 10,934,385 at December 31, 2010 Additional paid-in capital Retained earnings Accumulated other comprehensive income (loss) ) Treasury stock, at cost – 90,588 shares at June 30, 2011, and 92,025 shares at December 31, 2010 ) ) Total Tompkins Financial Corporation Shareholders’ Equity Noncontrolling interests Total Equity $ $ Total Liabilities and Equity $ $ TOMPKINS FINANCIAL CORPORATION CONDENSED CONSOLIDATED STATEMENTS OF INCOME Three Months Ended Six Months Ended (In thousands, except per share data) (Unaudited) 06/30/2011 06/30/2010 06/30/2011 06/30/2010 INTEREST AND DIVIDEND INCOME Loans $ Due from banks 4 10 9 22 Federal funds sold 1 6 5 9 Trading securities Available-for-sale securities Held-to-maturity securities Federal Home Loan Bank stock and Federal Reserve Bank stock Total Interest and Dividend Income INTEREST EXPENSE Time certificates of deposits of $100,000 or more Other deposits Federal funds purchased and securities sold under agreements to repurchase Trust preferred debentures Other borrowings Total Interest Expense Net Interest Income Less:Provision for loan and lease losses Net Interest Income After Provision for Loan and Lease Losses NONINTEREST INCOME Investment services income Insurance commissions and fees Service charges on deposit accounts Card services income Mark-to-market gain on trading securities Mark-to-market (loss) on liabilities held at fair value ) Other income Net gain on securities transactions 0 58 95 Total Noninterest Income NONINTEREST EXPENSES Salaries and wages Pension and other employee benefits Net occupancy expense of premises Furniture and fixture expense FDIC insurance Amortization of intangible assets Other operating expense Total Noninterest Expenses Income Before Income Tax Expense Income Tax Expense Net Income attributable to Noncontrolling Interests and Tompkins Financial Corporation Less:Net income attributable to noncontrolling interests 33 33 65 65 Net Income Attributable to Tompkins Financial Corporation $ Basic Earnings Per Share $ Diluted Earnings Per Share $ Average Consolidated Balance Sheet and Net Interest Analysis Quarter Ended Year to Date Period Ended Year to Date Period Ended June 30, 2011 June 30, 2011 June 30, 2010 Average Average Average Balance Average Balance Average Balance Average (Dollar amounts in thousands) (QTD) Interest Yield/Rate (YTD) Interest Yield/Rate (YTD) Interest Yield/Rate ASSETS Interest-earning assets Interest-bearing balances due from banks $ $
